Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 January 2021 has been entered.
 
Status of Claims
This action is in reply to the claims filed on 20 September 2018. Claims 1-2, 4-5, 7-10, 13, 17, 23 and 25-26 were amended. Claim 15 was cancelled. Claim 27 was added. Claims 1-2, 4-5, 7-10, 13, 16-19 and 21-27 are currently pending and have been examined.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-10, 13, 15-17, 19, 21-24, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finan (U.S. 2014/0276554).
Regarding claim 1, Finan discloses a method of managing a physiological condition of a patient using infusion of a fluid to influence the physiological condition of the patient, the method comprising:
obtaining a cost function representative of a desired performance for a bolus of the fluid to be delivered at a particular time (See Finan [0105] predictive model operates by mathematically minimizing a cost function, in order to predict future glucose levels (i.e. a particular time). [0106]-[0113] these paragraphs further describe the cost function and its interaction with the zone of control.);
obtaining preplanned forecasted values for the physiological condition of the patient at subsequent times of day (See Finan [0085] the system attempts to control a subjects glucose level to a safe glucose zone (i.e. a target zone that keeps a patient euglycemic meets the broadest reasonable interpretation of “physiological condition”). [0087] the ;
obtaining a value for the physiological condition of the patient at the time corresponding to the bolus (See Finan Fig. 5 and [0137] at step 520, the controller receives one or more respective glucose level measurements for each time interval (i.e. if the controller only receives one measurement, there is only one time interval or a time corresponding to the bolus).);
identifying an operational context at the time corresponding to the bolus (See Finan [0099] carbohydrates ingested is one of the inputs in equation (2). [0100] the dynamic model can take into account carbohydrate ingestion.);
determining a prediction for the physiological condition of the patient at different times in the future after the time corresponding to the bolus for a duration of time into the future corresponding to the cost function (See Finan Fig. 5 and [0138]-[0139] at step 540 the model is used to predict future glucose values using the equation disclosed, equations (1) and (2) in [0088] and [0094] respectively. [0100] these equations relate 
based at least in part on the value for the physiological condition (See Finan [0090] and [0095] these equations include as input G’ (a measured glucose concentration).), the operational context (See Finan [0097] these equations include Meal as an input (an operational context of carbohydrates consumed).), and a bolus amount variable using a prediction model (See Finan [0092] these equations include delivered insulin as an input (the insulin infusion, or bolus).);
identifying a recommended bolus amount for the bolus amount variable input to the prediction model that minimizes a cost associated with deviations between the prediction and the preplanned forecasted values at the subsequent times of day using the cost function (See Finan Fig. 5 and [0139]-[0140] at step 540 the model provides a candidate insulin deliver amount based on minimizing the cost function. [0105] the cost function operates by setting the cost much lower for values that fall within the zone of control than those that fall outside of the zone.), wherein the cost function comprises relative weightings with respect to time (See Finan [0106] the cost function includes the variable k, which corresponds to time intervals (see [0089]). Therefore, the weightings in the cost function include a time element and are “with respect to time”.) applied to the deviations between the prediction for the physiological condition of the patient and the preplanned forecasted values for the physiological condition of the patient at the subsequent times of day (See Finan [0105] The cost function causes the optimization to select future I’D values (insulin bolus amounts) that will tend to keep the predicted ; and
providing instructions indicating the recommended bolus amount of fluid for the bolus to an infusion device to configure a control system of the infusion device to deliver the recommended bolus amount or schedule a future delivery of the recommended bolus amount (See Finan Fig. 5 and [0141] at step 560 the controller indicates to the infusion pump the approved insulin delivery amount. The controller commands the infusion pump to deliver the approved insulin amount.).

Regarding claim 2, Finan discloses the method of claim 1 as discussed above. Finan discloses a method, wherein:
determining the prediction comprises determining a plurality of predictions for the physiological condition of the patient after the time corresponding to the bolus based at least in part on the value for the physiological condition using the prediction model, wherein each prediction of the plurality of predictions is associated with a different bolus amount of the fluid for the bolus amount variable input to the prediction model (See Finan Fig. 5 and [0139] at step 540 the model estimates an insulin delivery amount and then adjusts that estimation by mathematically minimizing the cost function, which includes predicting a plurality of different infusion amounts and their corresponding predicted glucose levels after administering the estimated insulin amount. [0106]-[0113] ; and
identifying the recommended bolus amount comprises:
determining, for each of the plurality of predictions, a respective cost associated with the respective prediction as a function of deviations between the respective prediction and the preplanned forecasted values and the cost function, resulting in a plurality of potential costs (See Finan Fig. 5 and [0139] at step 540 the model estimates an insulin delivery amount and then adjusts that estimation by mathematically minimizing the cost function, which includes predicting a plurality of different infusion amounts and their corresponding predicted glucose levels after administering the estimated insulin amount. [0106]-[0113] these paragraphs further describe the cost function and its interaction with the zone of control.); and
identifying the recommended bolus amount as a respective bolus amount of the fluid for the bolus amount variable input to the prediction model for the respective prediction of the plurality of predictions having a minimum cost of the plurality of potential costs (See Finan Fig. 5 and [0139] at step 540 the selected insulin amount is based on the minimization of the cost function).

Regarding claim 7, Finan discloses the method of claim 1 as discussed above. Finan discloses a method, wherein:
the fluid comprises insulin (See Finan [0139] the model estimates an insulin bolus.);
the preplanned forecasted value comprise preplanned forecasted glucose values at the subsequent times of day (See Finan [0085] the system attempts to control a subjects glucose level to a safe glucose zone (i.e. a target zone that keeps a patient euglycemic meets the broadest reasonable interpretation of “physiological condition”). [0087] the model is used to calculate future controller moves that will bring the glucose profile to the desired range. [0103] the different zones in the Zone MPC model include zones of predicted glucoses levels (permitted, hyperglycemic, and hypoglycemic levels). The system works by predicting the user’s glucose levels at later times (i.e. “subsequent times of day). The model includes [0096] an insulin infusion rate and a [0097] meal CHO ingestion amount. [0105] future glucose levels are predicted from past glucose levels and insulin amounts and from the candidate insulin amounts to be delivered in the future.);
obtaining the value for the physiological condition comprises obtaining a current glucose measurement value for the patient (See Finan Fig. 5 and [0137] at step 520, the controller receives one or more respective glucose level measurements for each time interval (i.e. if the controller only receives one measurement, there is only one time interval or a time corresponding to the bolus).);
determining the prediction comprises calculating a plurality of predicted glucose values for the patient based at least in part on the current glucose measurement value using a glucose prediction model (See Finan Fig. 5 and [0138]-[0139] at step 540 the model is used to predict future glucose values using the equation disclosed, equations (1) and (2) in [0088] and [0094] respectively. [0088] to [0099] these equations include as input G’ (a ; and
identifying the recommended bolus amount comprises identifying an amount of insulin input to the glucose prediction model that minimizes a cost associated with deviations between the plurality of predicted glucose values and the preplanned forecasted glucose values at the subsequent times of day using the cost function (See Finan Fig. 5 and [0139]-[0140] at step 540 the model provides a candidate insulin deliver amount based on minimizing the cost function. [0105] the cost function operates by setting the cost much lower for values that fall within the zone of control than those that fall outside of the zone. The cost function causes the optimization to select future I’D values (insulin bolus amounts) that will tend to keep the predicted outputs (i.e. “prediction for the physiological condition”) within the zone of control. The zone of control is a zone of “preplanned forecasted values for the physiological condition”. Therefore, the system is applying heavier weights to insulin bolus input values that would deviate from the zone of control.).

Regarding claim 8
the target glucose value comprises a previously- forecasted glucose value for a future time (the preplanned forecasted glucose value comprises a previously- forecasted glucose value for future times of day).

Regarding claim 9, Finan discloses the method of claim 1 as discussed above. Finan discloses a method, wherein:
identifying the recommended bolus amount comprises optimizing the bolus amount variable input to the prediction model to minimize a product of an area between the prediction and the preplanned forecasted values at the subsequent times of day and the cost function (See Finan [0106]-[0122] the equation described includes an area between the prediction and the target (Gzone) multiplied by the weighting factor Q. The purpose of the model is to minimize that value).

Regarding claim 10, Finan discloses the method of claim 1 as discussed above. Finan discloses a method, wherein:
the fluid comprises insulin (See Finan [0139] the model estimates an insulin bolus.);
the preplanned forecasted value comprises a preplanned forecasted glucose values at the subsequent times of day (See Finan [0085] the system attempts to control a subjects glucose level to a safe glucose zone (i.e. a target zone that keeps a patient euglycemic meets the broadest reasonable interpretation of “physiological condition”). [0087] the model is used to calculate future controller moves that will bring the glucose profile to the desired range. [0103] the different zones in the Zone MPC model include zones of ;
obtaining the value for the physiological condition comprises obtaining a forecasted glucose value for the patient at the time in the future (See Finan [0087] the model is used to calculate future glucose values.);
determining the prediction comprises calculating a plurality of predicted glucose values for the patient based at least in part on the forecasted glucose measurement value (See Finan Fig. 5 and [0138]-[0139] at step 540 the model is used to predict future glucose values using the equation disclosed.); and
identifying the recommended bolus amount comprises identifying an amount of insulin input to a glucose prediction model that minimizes a cost associated with deviations between the plurality of predicted glucose values and the preplanned forecasted glucose value at the subsequent times of day using the cost function (See Finan Fig. 5 and [0139]-[0140] at step 540 the model provides a candidate insulin deliver amount based on minimizing the cost function. [0105] the cost function operates by setting the cost much lower for values that fall within the zone of control than those that fall outside of the zone. The cost function causes the optimization to select future I’D values (insulin bolus amounts) that will tend to keep the predicted outputs (i.e. “prediction for .

Regarding claim 13, Finan discloses a method managing a glucose level of a patient, the method comprising:
receiving, at a client device, current glucose measurement data from a glucose sensing arrangement (See Finan Fig. 5 and [0137] at step 520, the controller receives one or more respective glucose level measurements for each time interval (i.e. if the controller only receives one measurement, there is only one time interval or a time corresponding to the bolus).);
identifying a current operational context (See Finan [0099] carbohydrates ingested is one of the inputs in equation (2). [0100] the dynamic model can take into account carbohydrate ingestion.);
identifying preplanned forecasted glucose value for the patient at subsequent times of day (See Finan [0085] the system attempts to control a subjects glucose level to a safe glucose zone (i.e. a target zone that keeps a patient euglycemic meets the broadest reasonable interpretation of “physiological condition”). [0087] the model is used to calculate future controller moves that will bring the glucose profile to the desired range. [0103] the different zones in the Zone MPC model include zones of predicted glucoses levels (permitted, hyperglycemic, and hypoglycemic levels). The system works by ;
obtaining a cost function representative of a desired bolus performance (See Finan [0105] predictive model operates by mathematically minimizing a cost function, in order to predict future glucose levels (i.e. a particular time). [0106]-[0113] these paragraphs further describe the cost function and its interaction with the zone of control.);
optimizing a bolus amount input variable to a glucose prediction model based on deviations between the preplanned forecasted glucose value and a prediction for the glucose level of the patient output by the glucose prediction model at different times in the future for a duration of time into the future corresponding to the cost function  (See Finan Fig. 5 and [0138]-[0139] at step 540 the model is used to predict future glucose values using the equation disclosed, equations (1) and (2) in [0088] and [0094] respectively.) based at least in part on the current glucose measurement data, the current operational context and the bolus amount input variable (See Finan [0088] to [0099] These equations include as input G’ (a measured glucose concentration), Meal (an operational context of carbohydrates consumed), and I (the insulin infusion, or bolus). [0100] these equations relates the effects of infusion rate and carbohydrate intake on plasma glucose (a future value of a physiological condition).) using the cost function to identify an optimal value for the bolus amount input variable that minimizes a total cost associated with the prediction for the glucose level of the patient (See Finan ;
wherein the glucose prediction model comprises an equation for calculating a probable glucose response at the different times in the future based on a subset of input variables predictive of the glucose level, wherein the subset of input variables includes the bolus amount input variable (See Finan Fig. 5 and [0138]-[0139] at step 540 the model is used to predict future glucose values using the equation disclosed, equations (1) and (2) in [0088] and [0094] respectively. One of the input variables of these equations is the insulin delivery amount.); and
the cost function comprises relative weightings with respect to time (See Finan [0106] the cost function includes the variable k, which corresponds to time intervals (see [0089]). Therefore, the weightings in the cost function include a time element and are “with respect to time”.) applied to the deviations between the preplanned forecasted glucose values at the subsequent times of day and the prediction for the glucose level (See Finan [0105] The cost function causes the optimization to select future I’D values (insulin bolus amounts) that will tend to keep the predicted outputs (i.e. “prediction for the physiological condition”) within the zone of control. The zone of control is a zone of “preplanned forecasted values for the physiological condition”. Therefore, the system is applying heavier weights to insulin bolus input values that would deviate from the zone of control.);
transmitting, by the client device over a network, instructions to deliver a recommended bolus amount of insulin corresponding to the optimal value to an infusion device associated with the patient (See Finan Fig. 5 and [0141] at step 560 the controller indicates to the infusion pump the approved insulin delivery amount),
wherein the instructions configure a control system of the infusion device to operate an actuation arrangement of the infusion device to deliver the recommended bolus amount of insulin (See Finan Fig. 5 and [0141] at step 560 the insulin is delivered to the patient via the pump (a pump includes an actuation arrangement).).

Regarding claim 16, Finan discloses the method of claim 13 as discussed above. Finan discloses a method, further comprising:
obtaining, by the client device from a remote device via a second network, a patient-specific glucose prediction model associated with the patient (See Finan [0082] the algorithms regulate rate of insulin infusion based on patient specific information; [0160] computer program code of the disclosed system can be on a remote computer, connected to the user’s computer through a network.),
wherein the glucose prediction model comprises the patient-specific glucose prediction model (See Finan [0082] the MPC (algorithm that predicts patient glucose) uses patient specific information.).

Regarding claim 17
determining a plurality of predictions for the glucose level of the patient based at least in part on the glucose measurement data using the glucose prediction model (See Finan [0139] The model predicts a glucose level using at least some of the glucose measurements; [0106]-[0122] these paragraph describe the cost function in much greater detail.),
wherein each prediction of the plurality of predictions is associated with a different value for the bolus amount input variable (See Finan [0139] minimizing the cost function includes predicting a plurality of glucose levels, based on a plurality of insulin delivery amounts; [0106]-[0122] these paragraph describe the cost function in much greater detail.);
determining, for each of the plurality of predictions, a respective cost associated with the respective prediction as a function of the cost function and a difference between the respective prediction and the target preplanned forecasted values, resulting in a plurality of potential costs (See Finan [0139] The model predicts a glucose level, calculates a corresponding insulin delivery amount, and then adjusts the value based on minimizing the cost function (this includes predicting a plurality of glucose levels, based on a plurality of insulin delivery amounts); [0106]-[0122] these paragraph describe the cost function in much greater detail.); and
identifying the optimal value for the bolus amount input variable associated with the respective prediction of the plurality of predictions having a minimum cost of the plurality of potential costs (See Finan [0139] the candidate insulin delivery amount is .

Regarding claim 19, Finan discloses the method of claim 13 as discussed above. Finan discloses a method, further comprising:
obtaining a second glucose prediction model for the patient (See Finan [0140] the hypoglycemia model can be the glucose model used by the MPC, or can be a different model.);
obtaining a target glucose outcome for the patient (See Finan [0140] target glucose outcome of the hypoglycemia model is to prevent hypoglycemia.); and
identifying a recommendation range of values for a bolus amount input to the second glucose prediction model that result in an output of the second glucose prediction model achieving the target glucose outcome based on the glucose measurement data (See Finan [0140] the hypoglycemia model determines if the recommend bolus amount from the first model will cause hypoglycemia and adjusts the recommended bolus amount accordingly. The recommendation range of values include all glucose levels outside the hypoglycemia range),
wherein optimizing the bolus amount input variable comprises identifying the optimal value for the bolus amount input variable from within the recommendation range of values (See Finan [01410] the optimal value from the range of values is one that does not put the patient into a state of hypoglycemia. If the original recommendation would .

Regarding claim 21, Finan discloses the method of claim 1 as discussed above. Finan discloses a method, wherein:
identifying the operational context comprises an amount of carbohydrates consumed by the patient (See Finan [0099] carbohydrates ingested is one of the inputs in equation (2). [0100] the dynamic model can take into account carbohydrate ingestion.); and
the prediction model comprises an equation for calculating a probable response for the physiological condition at the different times in the future based at least in part on the value for the physiological condition, the amount of carbohydrates consumed by the patient and the bolus amount input variable (See Finan Fig. 5 and [0138]-[0139] at step 540 the model is used to predict future glucose values using the equation disclosed, equations (1) and (2) in [0088] and [0094] respectively. [0088] to [0099] these equations include as input G’ (a measured glucose concentration), Meal (an operational context of carbohydrates consumed), and I (the insulin infusion, or bolus). [0100] these equations relates the effects of infusion rate and carbohydrate intake on plasma glucose (a future value of a physiological condition).).

Regarding claim 22
 obtaining the value for the physiological condition comprises receiving a current measurement value for the physiological condition of the patient from a sensing arrangement over a network (See Finan Fig. 5 and [0137] at step 520, the controller receives one or more respective glucose level measurements for each time interval (i.e. if the controller only receives one measurement, there is only one time interval or a time corresponding to the bolus). [0067] the system can be connected via network, so that the controller can be remote from the glucose monitor.).

Regarding claim 23, Finan discloses the method of claim 1 as discussed above. Finan discloses a method, wherein:
the fluid comprises insulin (See Finan [0139] the model estimates an insulin bolus.);
the preplanned forecasted value comprise a preplanned forecasted glucose value at the subsequent times of day (See Finan [0139] the model includes a target glucose range. [0085] the system attempts to control a subject’s glucose level to a safe glucose zone (i.e. a target zone that keeps a patient euglycemic meets the broadest reasonable interpretation of “physiological condition”). [0087] the model is used to calculate future controller moves that will bring the glucose profile to the desired range. [0103] the different zones in the Zone MPC model include zones of predicted glucoses levels (permitted, hyperglycemic, and hypoglycemic levels). The system works by predicting the user’s glucose levels at later times (i.e. “subsequent times of day). The model includes [0096] an insulin infusion rate and a [0097] meal CHO ingestion amount. [0105] ;
the current measurement value comprises a current glucose measurement value (See Finan Fig. 5 and [0137] at step 520, the controller receives one or more respective glucose level measurements for each time interval (i.e. if the controller only receives one measurement, there is only one time interval or a time corresponding to the bolus).);
the prediction model comprises a glucose prediction model (See Finan Fig. 5 and [0138]-[0139] at step 540 the model is used to predict future glucose values using the equation disclosed, equations (1) and (2) in [0088] and [0094] respectively.); and
the glucose prediction model comprises an equation for calculating a probable glucose response at the different times in the future based at least in part on the current glucose measurement value, the amount of carbohydrates consumed by the patient and the bolus amount input variable (See Finan [0088] to [0099] These equations include as input G’ (a measured glucose concentration), Meal (an operational context of carbohydrates consumed), and I (the insulin infusion, or bolus). [0100] these equations relates the effects of infusion rate and carbohydrate intake on plasma glucose (a future value of a physiological condition).).

Regarding claim 24
operating, by the control system of the infusion device, an actuation arrangement of the infusion device to deliver the recommended bolus amount of the insulin to the patient (See Finan Fig. 5 and [0141] at step 560 the insulin is delivered to the patient via the pump (a pump includes an actuation arrangement).).
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Finan (U.S. 2014/0276554) in view of Grosman (Benyamin Grosman et al., Multi-Zone-MPC: Clinical Inspired Control Algorithm for the Artificial Pancreas, 44 IFAC Proceedings Volumes 7120-7125 (2011)).
Regarding claim 4, Finan discloses the method of claim 3 as discussed above. Finan does not disclose a method, wherein:
the relative weightings of the cost function non-uniformly increase with respect to time.
Grosman teaches a method wherein:
the relative weightings of the cost function non-uniformly increase with respect to time (See Grosman page 7123, final paragraph of column 1 to end of section 2; The cost function includes 4 zones with non-uniformly changes in optimization weights based on the patient’s glucose level. If the patient’s glucose level is going down over time, the weighting value with non-uniformly increase from 2E-4 to 2 to 0 to 2E10).
The method of Grosman is applicable to the method of Finan as they both share characteristics and capabilities, namely, they are directed to using a cost function minimization to calculate an optimized insulin bolus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Finan to include a cost function that changes as taught by Grosman. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Finan in order to reduce control move variability with minimal loss of performance (See Grosman page 7121 column 2 second paragraph).

Regarding claim 5, Finan discloses the method of claim 3 as discussed above. Finan does not disclose a method, wherein:
the relative weightings of the cost function non-uniformly decrease with respect to time.
Grosman teaches a method wherein:
the relative weightings of the cost function non-uniformly decrease with respect to time (See Grosman page 7123, final paragraph of column 1 to end of section 2; The cost function includes 4 zones with non-uniformly changes in optimization weights based on 
The method of Grosman is applicable to the method of Finan as they both share characteristics and capabilities, namely, they are directed to using a cost function minimization to calculate an optimized insulin bolus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Finan to include a cost function that changes as taught by Grosman. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Finan in order to reduce control move variability with minimal loss of performance (See Grosman page 7121 column 2 second paragraph).



Claims 18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Finan (U.S. 2014/0276554) in view of Doyle (U.S. 2014/0200559).
Regarding claim 18, Finan discloses the method of claim 13 as discussed above. Finan does not discloses a method, further comprising:
obtaining environmental data associated with the patient; and
adjusting the cost function based on the environmental data prior to optimizing the bolus amount input variable.
Doyle teaches a method, further comprising:
obtaining environmental data associated with the patient (See Doyle [0117] the environmental data includes time of day, for determining when the patient will be asleep); and
adjusting the cost function based on the environmental data prior to optimizing the bolus amount input variable (See Doyle [0126] the zones that are usually used in an MPC zone control are adjusted based on the time of day, before being used in the minimization of the cost function).
The method of Doyle is applicable to the method of Finan as they both share characteristics and capabilities, namely, they are directed to optimization of insulin bolus calculation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Finan to include a change in the cost function based on environmental factors as taught by Doyle. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Finan in order to reduce the likelihood of hypoglycemic events during sleep (See Doyle [0117]).

Regarding claim 27, Finan discloses the method of claim 13 as discussed above. Finan does not discloses a method, further comprising:
obtaining an activity plan for the patient, wherein:
the activity plan maintains an association between one or more preplanned activities for the patient, a respective planned timing associated with each of the one or more preplanned activities, and the preplanned forecasted values for the physiological condition of the patient at the subsequent times of day; and 
the preplanned forecasted values for the physiological condition of the patient reflect the one or more preplanned activities at the respective planned timing associated with each of the one or more preplanned activities.
Doyle teaches a method, further comprising:
obtaining an activity plan for the patient (See Doyle [0117] the model can be adjusted based on expected activity of the patient. In this paragraph, the expected activity is sleep. The model is planning on the patient to be asleep at nighttime, and so adjusts the zone control accordingly.), wherein:
the activity plan maintains an association between one or more preplanned activities for the patient (See Finan [0117] the planned activity is “sleep”.), a respective planned timing associated with each of the one or more preplanned activities (See Finan [0117] the planned timing associated with the activity of sleep is night time. [0059] an example of the night time zone can be from 12 pm to 5 am.), and the preplanned forecasted values for the physiological condition of the patient at the subsequent times of day (See Finan [0117] The “preplanned forecasted values” are the safe zone glucose values. The safe zone changes to a higher safe zone during the night in order to reduce the likelihood of a hypoglycemic event during sleep.); and 
the preplanned forecasted values for the physiological condition of the patient reflect the one or more preplanned activities at the respective planned timing associated with each of the one or more preplanned activities (See Finan [0017] the higher safe zone of glucose values (i.e. “preplanned forecasted values for the physiological condition of the patient”) are connected to the nighttime hours (i.e. “planned timing”) because that is when the patient will be sleeping (i.e. “preplanned activity”).).
The method of Doyle is applicable to the method of Finan as they both share characteristics and capabilities, namely, they are directed to optimization of insulin bolus calculation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Finan to include a change in the cost function based on planned patient activity as taught by Doyle. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Finan in order to reduce the likelihood of hypoglycemic events during sleep (See Doyle [0117]).


Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Finan (U.S. 2014/0276554) in view of Davis (U.S. 2017/0220751).
Regarding claim 25, Finan discloses a patient monitoring system comprising:
obtain measurement data indicative of a current physiological state of a patient from a medical device (See Finan Fig. 5 and [0137] at step 520, the controller receives one or more respective glucose level measurements for each time interval (i.e. if the controller only receives one measurement, there is only one time interval or a time corresponding to the bolus).);
identify a current patient state comprising the current physiological state and a current operational context (See Finan [0099] carbohydrates ingested is one of the inputs in equation (2). [0100] the dynamic model can take into account carbohydrate ingestion. This is an operational context);
obtain a probable patient response model for a physiological condition of the patient after the current patient state (See Finan Fig. 5 and [0138]-[0139] at step 540 the model is used to predict future glucose values using the equation disclosed, equations (1) and (2) in [0088] and [0094] respectively.), and
the probable patient response model comprising an equation for calculating a probable response for the physiological condition at one or more times after the current patient state based on a subset of input variables predictive of the physiological condition (See Finan Fig. 5 and [0138]-[0139] at step 540 the model is used to predict future glucose values using the equation disclosed, equations (1) and (2) in [0088] and [0094] respectively. [0088] to [0099] These equations include as input G’ (a measured glucose ,
wherein the subset of input variables includes an insulin bolus amount input variable (See Finan [0088] to [0099] These equations include as input G’ (a measured glucose concentration), Meal (an operational context of carbohydrates consumed), and I (the insulin infusion, or bolus).;
obtain a cost function representative of a desired performance for a bolus of fluid to be delivered at a particular time to influence the physiological condition of the patient (See Finan [0105] predictive model operates by mathematically minimizing a cost function, in order to predict future glucose levels (i.e. a particular time). [0106]-[0113] these paragraphs further describe the cost function and its interaction with the zone of control.);
obtain preplanned forecasted value for the physiological condition of the patient at subsequent times of day (See Finan [0085] the system attempts to control a subjects glucose level to a safe glucose zone (i.e. a target zone that keeps a patient euglycemic meets the broadest reasonable interpretation of “physiological condition”). [0087] the model is used to calculate future controller moves that will bring the glucose profile to the desired range. [0103] the different zones in the Zone MPC model include zones of predicted glucoses levels (permitted, hyperglycemic, and hypoglycemic levels). The system works by predicting the user’s glucose levels at later times (i.e. “subsequent times of day). The model includes [0096] an insulin infusion rate and a [0097] meal CHO ingestion amount. [0105] future glucose levels are predicted from past glucose levels ;
determine a prediction for the physiological condition of the patient at different times in the future after the current patient state for a duration of time into the future corresponding to the cost function based at least in part on the measurement data, the operational context, and a bolus amount variable using a prediction model (See Finan Fig. 5 and [0138]-[0139] at step 540 the model is used to predict future glucose values using the equation disclosed, equations (1) and (2) in [0088] and [0094] respectively. [0088] to [0099] These equations include as input G’ (a measured glucose concentration), Meal (an operational context of carbohydrates consumed), and I (the insulin infusion, or bolus). [0100] these equations relates the effects of infusion rate and carbohydrate intake on plasma glucose (a future value of a physiological condition).);
identify a recommended bolus amount for the bolus amount variable input to the prediction model that minimizes a cost associated with deviations between the prediction and the preplanned forecasted value using the cost function (See Finan Fig. 5 and [0139]-[0140] at step 540 the model provides a candidate insulin deliver amount based on minimizing the cost function. [0105] the cost function operates by setting the cost much lower for values that fall within the zone of control than those that fall outside of the zone.), wherein the cost function comprises relative weightings with respect to time (See Finan [0106] the cost function includes the variable k, which corresponds to time intervals (see [0089]). Therefore, the weightings in the cost function include a time element and are “with respect to time”.) applied to the deviations between the prediction for the physiological condition of the patient and the preplanned forecasted values for the physiological condition of the patient at the subsequent times of day (See Finan [0105] The cost function causes the optimization to select future I’D values (insulin bolus amounts) that will tend to keep the predicted outputs (i.e. “prediction for the physiological condition”) within the zone of control. The zone of control is a zone of “preplanned forecasted values for the physiological condition”. Therefore, the system is applying heavier weights to insulin bolus input values that would deviate from the zone of control.); and
provide instructions indicating the recommended bolus amount to an infusion device to configure a control system of the infusion device to deliver the recommended bolus amount or schedule a future delivery of the recommended bolus amount (See Finan Fig. 5 and [0141] at step 560 the controller indicates to the infusion pump the approved insulin delivery amount.).
Finan does not disclose:
the probable patient response model being based on historical data associated with a cluster of historical patient states corresponding to the current patient state.
Davis teaches
the probable patient response model being based on historical data associated with a cluster of historical patient states corresponding to the current patient state (See Davis [0144]-[0145] the system uses information about the subject, gathered in the background and over time, to generate more specific and accurate insights, predictions, and guidance information. [0214] another type of input for the prediction model .
The product of Davis is applicable to the Product of Finan as they both share characteristics and capabilities, namely, they are directed to optimization of insulin bolus calculation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Finan to include a historical patient data as taught by Davis. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Finan in order to generate more specific and accurate insights, predictions, and guidance information (See Davis [0144]).

Regarding claim 26, Finan in view of Davis discloses the method of claim 25 as discussed above. Finan does not discloses a method, further comprising:
the fluid comprises insulin (See Finan [0139] the model estimates an insulin bolus.);
the preplanned forecasted value comprise a preplanned forecasted glucose values at the subsequent times of day (See Finan [0085] the system attempts to control a subjects glucose level to a safe glucose zone (i.e. a target zone that keeps a patient euglycemic meets the broadest reasonable interpretation of “physiological condition”). [0087] the model is used to calculate future controller moves that will bring the glucose profile to the desired range. [0103] the different zones in the Zone MPC model include zones of predicted glucoses levels (permitted, hyperglycemic, and hypoglycemic levels). The system works by predicting the user’s glucose levels at later times (i.e. “subsequent times of day). The model includes [0096] an insulin infusion rate and a [0097] meal CHO ;
the current operational context comprises an amount of carbohydrates consumed by the patient (See Finan [0099] carbohydrates ingested is one of the inputs in equation (2). [0100] the dynamic model can take into account carbohydrate ingestion.);
the measurement data comprises a current glucose measurement value (See Finan Fig. 5 and [0137] at step 520, the controller receives one or more respective glucose level measurements for each time interval (i.e. if the controller only receives one measurement, there is only one time interval or a time corresponding to the bolus).);
the prediction model comprises a glucose prediction model (See Finan Fig. 5 and [0138]-[0139] at step 540 the model is used to predict future glucose values using the equation disclosed, equations (1) and (2) in [0088] and [0094] respectively.); and
the glucose prediction model comprises an equation for calculating a probable glucose response at the different times in the future based at least in part on the current glucose measurement value, the amount of carbohydrates consumed by the patient and the bolus amount input variable (See Finan [0088] to [0099] These equations include as input G’ (a measured glucose concentration), Meal (an operational context of carbohydrates consumed), and I (the insulin infusion, or bolus). [0100] these equations relates the effects of infusion rate and carbohydrate intake on plasma glucose (a future value of a physiological condition).).

Response to Arguments
Applicant's arguments filed 14 January 2021, with respect to 35 U.S.C. 102 and 103, have been fully considered but they are not persuasive. Applicant argues that Finan does not disclose the newly amended features of obtaining preplanned forecasted values for the physiological condition of the patient at subsequent times of day and identifying a recommended bolus amount for a bolus amount variable input to a prediction model that minimizes a cost associated with deviations between a prediction for the physiological condition of the patient at different times in the future after the time corresponding to the bolus and the preplanned forecasted values at the subsequent times of day using a cost function, wherein the cost function comprises relative weightings with respect to time applied to the deviations between the prediction for the physiological condition of the patient and the preplanned forecasted values for the physiological condition of the patient at the subsequent times of day. However, Finan states in [0105] “the cost of future glucose levels causes the optimization to select future I'D values (the insulin bolus amount) that will tend to keep the predicted outputs within the zone of control (e.g., a zone defined by upper and lower bounds), rather than future values that will move the predicted outputs towards a specific set point.” In other words, the cost function causes the optimization to select future I’D values (insulin bolus amounts) that will tend to keep the predicted outputs (i.e. “prediction for the physiological condition”) within the zone of control. The zone of control is a zone of “preplanned forecasted values for the physiological condition”. Therefore, the system is applying heavier weights to insulin bolus input values that would deviate from the zone of control. Further, with the cost function, future glucose levels are predicted from past glucose levels and insulin amounts and . 
Applicant further argues that the dependent claims should be allowed because the independent claims are allowable after the amendments. However, based on the analysis above, the independent claims are not allowable over the prior art cited. Therefore, this argument is not persuasive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JONATHAN DURANT/Primary Examiner, Art Unit 3626